Title: From Thomas Jefferson to George Washington, 30 November 1793
From: Jefferson, Thomas
To: Washington, George



Nov. 30. 1793.

Th: Jefferson presents his respects to the President and incloses him some letters just received.
Mr. Pinkney’s and Mr. Morris’s information relative to the doing and undoing the decrees of the National assembly, in the case of the ship Lawrence and some other expressions in Mr. Morris’s letter seem to render it proper to lower the expression in the message purporting the just and ready redress of wrongs on the high sea afforded by that government, which Th:J. will accordingly attend to.
